DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 11/03/2022. In the current amendments, the specification is amended, claims 1, 7, 8, 13-15, and 20 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 11/03/2022, the objections to the specification, and the 35 U.S.C. 112(b) rejections are withdrawn.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In claim 1, lines 6-7, “rearranged based on hardware design of the systolic array” should read “rearranged based a on hardware design of the systolic array”
In claim 1, lines 10-11, “wherein the systolic array to receive and to process data” should read “wherein the systolic array is to receive and to process data”
In claim 8, line 4, “based on hardware design of the systolic array” should read “based on a hardware design of the systolic array”
In claim 15, line 6, “rearranged based on hardware design of a systolic array” should read “rearranged based on a hardware design of a systolic array”
In claim 15, line 8, “of the systolic array wherein the second number of channels” should read “of the systolic array, wherein the second number of channels”
Dependent claims 2-7 are objected to based on being directly or indirectly dependent on objected claim 1. Dependent claims 9-14 are objected to based on being directly or indirectly dependent on objected claim 8. Dependent claims 16-20 are objected to based on being directly or indirectly dependent on objected claim 15.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a data format converter to rearrange data of an input image”
Upon a review of the specification, a description of the above limitation is found in Fig. 1 and specification paragraphs [0014], [0017], and [0018]:
[0014]: In one embodiment, an AI engine includes a systolic array and a data format converter. The systolic array of M by N multiply and accumulate (MAC) processing elements (PEs) has N MAC PEs on one side for input of up to N channels of image data. The data format converter rearranges data of the input image. The data of the input image has a pixel height and a pixel width in a first number of channels. The first number of channels is equal to the number of colors per pixel. The data format converter rearranges the data to a second, greater number of channels. Each of this second number of channels has data of a lesser pixel height, a lesser pixel width and one of the colors. The data format converter inputs the second number of channels to the one side of the systolic array. The second number of channels is less than or equal to N and closer to N than the first number of channels, and results in greater MAC PE utilization in the first and second convolution layer inferences in the systolic array than would be so for inputting the first number of channels to the one side of the systolic array.
[0017]: Fig. 1 is a block diagram of an AI (artificial intelligence) engine 100 with a systolic array 104 of N by N MAC PEs, showing two example locations for a data format converter 114 in accordance with embodiments of the present disclosure. The AI engine 100 has a neural network core 102 that includes the systolic array 104, an accumulator at the output of the systolic array 104, a scaling module 108 that receives output from the accumulator 106, an activation module 110 that receives output from the scaling module 108, and a pooling module 112 that receives output from the activation module 110.
[0018]: Further components in the AI engine 100 include a DMA (direct memory access) module 120, a DSP (digital signal processor) or RISC (reduced instruction set computer) 118, SRAM (static random access memory) 124, another DMA module 126, ISP (image signal processor) 128 coupled to a camera 130, DDR (dual data rate) controller 132 connected to DDR (dual data rate) memory 134, PCIe (peripheral control interface express) interface 136 coupled to a host 138, all connected to and communicating through a bus 140, in this example an AXI (advanced extensible interface) bus 140. Embodiments of the format converter 114 can be implemented in a DSP, in a RISC (i.e., DSP or RISC 118), or in a data transform module 116 coupled to the systolic array 104 in the neural net core 102. This AI engine 100 is an example that is suitable for a format converter 114, and further embodiments of AI engines that could use a format converter 114 are readily devised in keeping with the teachings herein.
Based on the description of the data format converter above, the structure of the data format converter consists of a digital signal processor (DSP) or a reduced instruction set computer (RISC), which is sufficient structure to perform the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Huang et al. (US 10,831,693 B1) and further in view of Whatmough et al. (US 2019/0311243 A1).
Regarding Claim 15,
Vantrease et al. teaches a non-transitory computer-readable medium having instructions stored therein which, when executed by a processor, cause the processor to perform operations, the operations ([0107]: "The instructions executed by the processing logic 1102 may be stored on a computer-readable storage medium, for example, in the form of a computer program. The computer-readable storage medium may be non-transitory. In some cases, the computer-readable medium may be part of the memory 1106. The processing logic 1102 may also include hardware circuities for performing artificial neural network computation including, for example, the neural network processor 602, etc." teaches a non-transitory computer-readable medium having instructions for execution by processing logic 1102 to perform operations. This further teaches that the processing logic 1102 may include a neural network processor 602) comprising: 
… a systolic array of M by N MAC (multiply and accumulate) PEs (processing elements) having N MAC PEs on an input side of the systolic array (Fig. 6; Fig. 7; [0065]: "the computing engine 604 may include a two-dimensional array of PEs arranged in multiple rows and columns, where the rows can represent a first dimension and the columns can represent a second dimension. As used herein, the “rows” and the “columns” are interchangeable and are used to represent different dimensions of a two-dimensional array" teaches that the computing engine 604 of the apparatus 600 (AI engine) may include a systolic array of processing elements (PEs) arranged in rows and columns (e.g. M by N PEs). [0021]: "Each PE may be capable of performing concurrent arithmetic operations including additions and multiplications on the input data" teaches that the processing elements (PEs) may perform multiply and addition (i.e. multiply and accumulate (MAC)) operations); and 
inputting data of the second number of channels to the systolic array (Fig. 7; [0069]: "In certain embodiments, two or more data elements of a same input dataset may be fed to each row using a respective interface. As shown in FIG. 7, two data elements from a first input dataset “indataset0” may be fed simultaneously to the PE 00, from a second input dataset “indataset1” may be fed to the PE 10, from a third input dataset “indataset2” may be fed to the PE 20, and from an x.sup.th input dataset “indatasetx” may be fed to the PE x0. Referring back to FIG. 5B, in one instance, the indataset0 may include data elements corresponding to the group of pixels 510, the indataset1 may include data elements corresponding to the group of pixels 512, and the indataset2 may include data elements corresponding to the group of pixels 514" teaches that the array may have a row of processing elements for receiving and processing input data elements of pixel groups (data of the second number of channels)). 
Vantrease et al. does not appear to explicitly teach arranging data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, wherein the data of the input image is rearranged based on hardware design of a systolic array …; wherein the second number of channels is greater than the first number of channels and is not greater than N, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array.
However, Huang et al. teaches arranging data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels (Col. 14, lines 3-7: "For example, the input data 250 for a neural network can include up to three input feature maps, with each input feature map representing a different channel (e.g., a red, green, and blue channel when the input data 250 is an image)" teaches a first number of input feature maps (first channels) corresponding to data from an input image, where the input feature maps represent channels based on the colors of the pixels of the image (i.e. the pixel height and width in this scenario is the height and width of the image, with there being a channel for each pixel color). Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the first number of input feature maps (first channels) can be rearranged based on different filter elements to produce more input feature maps (a second number of channels) (i.e. one first channel feature map can be rearranged into multiple second channel feature maps using different filter elements)), 
wherein the second number of channels is greater than the first number of channels … (Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the rows of input first feature maps (first channels) are rearranged into smaller feature maps (second channels) using filter elements (i.e. one second channel is a subset of a first channel, meaning there will be a greater number of second channels than first channels)), 
each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel (Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the rows of input first feature maps (first channels) are rearranged into smaller feature maps (second channels) using filter elements (i.e. one second channel is a subset of a first channel, meaning the size of the images in the smaller feature maps have a lesser pixel height and pixel color, but also correspond to one of the colors)); and 
such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array (Col. 14, lines 1-37: "For example, the input data 250 for a neural network can include up to three input feature maps, with each input feature map representing a different channel (e.g., a red, green, and blue channel when the input data 250 is an image). … In this example, only three rows of the processing engine array 210 are used to operate on the first layer, with the rest being idle. For subsequent layers of the neural network, this may not be the case, as the layers of a convolutional network tend to multiply the number of feature maps. But the low utilization of the processing engine array 210 for the first layer can cause a cumulative reduction in the overall utilization of the processing engine array 210 over the course of many inferences. … One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row" teaches that processing engine array (systolic array) utilization for convolution layer inference is improved by the technique of using the partitioned input feature maps (second channels) rather than the input feature maps (first channels)).
Vantrease et al. and Huang et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate arranging data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, wherein the second number of channels is greater than the first number of channels …, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array as taught by Huang et al. to the disclosed invention of Vantrease et al.
One of ordinary skill in the art would have been motivated to make this modification to "improve the utilization of the processing engine array 210 for the first layer of a neural network" (Huang et al. Col. 14, lines 20-22).
Vantrease et al. in view of Huang et al. does not appear to explicitly teach wherein the data of the input image is rearranged based on hardware design of a systolic array …; wherein the second number of channels … is not greater than N. 
However, Whatmough et al. teaches wherein the data of the input image is rearranged based on hardware design of a systolic array … ([0027]: "The computation has two parts: (i) rearrangement of the image matrix (or input feature map) A into the actuation matrix VT and (ii) computation of the matrix product P=VTK. In accordance with the present disclosure, the rearrangement is performed by a data transpose buffer and the matrix product is computed by a corresponding systolic array. It is noted that the data transpose buffer and systolic array work together and their structures are interdependent. The number of rows in the actuation matrix VT and number of kernels that can be computed in each one complete operation are determined by the dimensions of the systolic array. When the input feature map or number of kernels is larger than can be computed by the hardware, the computation may be broken down into a number of smaller computations" teaches that the rearrangement of the image data is dependent on the dimensions (hardware design) of the systolic array); and
wherein the second number of channels … is not greater than N ([0027]: "The computation has two parts: (i) rearrangement of the image matrix (or input feature map) A into the actuation matrix VT and (ii) computation of the matrix product P=VTK. In accordance with the present disclosure, the rearrangement is performed by a data transpose buffer and the matrix product is computed by a corresponding systolic array. It is noted that the data transpose buffer and systolic array work together and their structures are interdependent. The number of rows in the actuation matrix VT and number of kernels that can be computed in each one complete operation are determined by the dimensions of the systolic array. When the input feature map or number of kernels is larger than can be computed by the hardware, the computation may be broken down into a number of smaller computations" teaches that when the input feature map/number of kernels is larger than the dimensions of the hardware (systolic array), they can be broken down into smaller computations (e.g. rearranged into a smaller number of channels that can be used for smaller computations that fit the systolic array dimensions (i.e. < N))). 
Vantrease et al., Sunkavalli et al., Huang et al., and Whatmough et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the data of the input image is rearranged based on hardware design of a systolic array …; wherein the second number of channels … is not greater than N as taught by Whatmough et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. and further in view of Huang et al.
One of ordinary skill in the art would have been motivated to make this modification in order to "to perform the “dataflow” needed to rearrange the input data (and output data) in a suitable pattern such that the correct computation is performed" (Whatmough et al. [0003]).

Claims 1, 4, 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Sunkavalli et al. (US 11,194,490 B1) in view of Huang et al. (US 10,831,693 B1) and further in view of Whatmough et al. (US 2019/0311243 A1).
Regarding Claim 1,
Vantrease et al. teaches an artificial intelligence (AI) engine (Fig. 6; [0053]: "FIG. 6 shows an apparatus 600 for neural network computations according to some embodiments of the disclosed technologies" teaches an apparatus 600 for neural network computations (AI engine)), comprising: 
a systolic array of M by N MAC (multiply and accumulate) PEs (processing elements) having N MAC PEs on an input side of the systolic array (Fig. 6; Fig. 7; [0065]: "the computing engine 604 may include a two-dimensional array of PEs arranged in multiple rows and columns, where the rows can represent a first dimension and the columns can represent a second dimension. As used herein, the “rows” and the “columns” are interchangeable and are used to represent different dimensions of a two-dimensional array" teaches that the computing engine 604 of the apparatus 600 (AI engine) may include a systolic array of processing elements (PEs) arranged in rows and columns (e.g. M by N PEs). [0021]: "Each PE may be capable of performing concurrent arithmetic operations including additions and multiplications on the input data" teaches that the processing elements (PEs) may perform multiply and addition (i.e. multiply and accumulate (MAC)) operations);
wherein the systolic array to receive and to process data of the second number of channels (Fig. 7; [0069]: "In certain embodiments, two or more data elements of a same input dataset may be fed to each row using a respective interface. As shown in FIG. 7, two data elements from a first input dataset “indataset0” may be fed simultaneously to the PE 00, from a second input dataset “indataset1” may be fed to the PE 10, from a third input dataset “indataset2” may be fed to the PE 20, and from an x.sup.th input dataset “indatasetx” may be fed to the PE x0. Referring back to FIG. 5B, in one instance, the indataset0 may include data elements corresponding to the group of pixels 510, the indataset1 may include data elements corresponding to the group of pixels 512, and the indataset2 may include data elements corresponding to the group of pixels 514" teaches that the array may have a row of processing elements for receiving and processing input data elements of pixel groups (data of the second number of channels)). 
Vantrease et al. does not appear to explicitly teach a data format converter to rearrange data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, wherein the data of the input image is rearranged based on hardware design of the systolic array, wherein the second number of channels is greater than the first number of channels and is not greater than N, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array.
However, Sunkavalli et al. teaches a data format converter to rearrange data of an input image … (Col. 2, lines 40-51: "Data formatting circuitry reads subsets of the multi-dimensional data set from the memory circuit and arranges data elements of the subsets into a plurality of data streams … A systolic array (SA) includes multiple rows and columns of multiply-and-accumulate (MAC) circuits. The SA inputs data elements of the data streams" teaches data formatting circuitry (data format converter) for rearranging data for input to a systolic array. Fig. 1; Col. 2, lines 52-55: "FIG. 1 shows and exemplary three-dimensional input data set 100. In an application, such as the processing of image data, the dimensions can be referenced as width, height, and channels" teaches that the data may be data of an input image. Fig. 8; Col. 7, lines 40-53: "FIG. 8 shows a programmable integrated circuit (IC) 600 on which the disclosed circuits and processes may be implemented … FIG. 8 illustrates programmable IC 600 that includes a large number of different programmable tiles including … digital signal processing blocks (DSPs) 606" teaches that the disclosed circuits (i.e. including the data formatting circuitry) may be implemented on the integrated circuit 600, which includes digital signal processing blocks 606 (DSP)) 
Vantrease et al. and Sunkavalli et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a data format converter to rearrange data of an input image … as taught by Sunkavalli et al. to the disclosed invention of Vantrease et al.
One of ordinary skill in the art would have been motivated to make this modification because the data formatting circuitry "allows the SA [systolic array] to operate at a faster clock speed ... and not have to wait for data elements to process" (Sunkavalli et al. Col. 3, lines 25-28).
Vantrease et al. in view of Sunkavalli et al. does not appear to explicitly teach … an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, wherein the data of the input image is rearranged based on hardware design of the systolic array, wherein the second number of channels is greater than the first number of channels and is not greater than N, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array.
However, Huang et al. teaches … an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels (Col. 14, lines 3-7: "For example, the input data 250 for a neural network can include up to three input feature maps, with each input feature map representing a different channel (e.g., a red, green, and blue channel when the input data 250 is an image)" teaches a first number of input feature maps (first channels) corresponding to data from an input image, where the input feature maps represent channels based on the colors of the pixels of the image (i.e. the pixel height and width in this scenario is the height and width of the image, with there being a channel for each pixel color). Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the first number of input feature maps (first channels) can be rearranged based on different filter elements to produce more input feature maps (a second number of channels) (i.e. one first channel feature map can be rearranged into multiple second channel feature maps using different filter elements)), 
wherein the second number of channels is greater than the first number of channels … (Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the rows of input first feature maps (first channels) are rearranged into smaller feature maps (second channels) using filter elements (i.e. one second channel is a subset of a first channel, meaning there will be a greater number of second channels than first channels)), 
each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel (Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the rows of input first feature maps (first channels) are rearranged into smaller feature maps (second channels) using filter elements (i.e. one second channel is a subset of a first channel, meaning the size of the images in the smaller feature maps have a lesser pixel height and pixel color, but also correspond to one of the colors)); and 
such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array (Col. 14, lines 1-37: "For example, the input data 250 for a neural network can include up to three input feature maps, with each input feature map representing a different channel (e.g., a red, green, and blue channel when the input data 250 is an image). … In this example, only three rows of the processing engine array 210 are used to operate on the first layer, with the rest being idle. For subsequent layers of the neural network, this may not be the case, as the layers of a convolutional network tend to multiply the number of feature maps. But the low utilization of the processing engine array 210 for the first layer can cause a cumulative reduction in the overall utilization of the processing engine array 210 over the course of many inferences. … One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row" teaches that processing engine array (systolic array) utilization for convolution layer inference is improved by the technique of using the partitioned input feature maps (second channels) rather than the input feature maps (first channels)).
Vantrease et al., Sunkavalli et al., and Huang et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate … an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, wherein the second number of channels is greater than the first number of channels …, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array as taught by Huang et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al.
One of ordinary skill in the art would have been motivated to make this modification to "improve the utilization of the processing engine array 210 for the first layer of a neural network" (Huang et al. Col. 14, lines 20-22).
Vantrease et al. in view of Sunkavalli et al. and further in view of Huang et al. does not appear to explicitly teach wherein the data of the input image is rearranged based on hardware design of the systolic array, wherein the second number of channels … is not greater than N.
However, Whatmough et al. teaches wherein the data of the input image is rearranged based on hardware design of the systolic array ([0027]: "The computation has two parts: (i) rearrangement of the image matrix (or input feature map) A into the actuation matrix VT and (ii) computation of the matrix product P=VTK. In accordance with the present disclosure, the rearrangement is performed by a data transpose buffer and the matrix product is computed by a corresponding systolic array. It is noted that the data transpose buffer and systolic array work together and their structures are interdependent. The number of rows in the actuation matrix VT and number of kernels that can be computed in each one complete operation are determined by the dimensions of the systolic array. When the input feature map or number of kernels is larger than can be computed by the hardware, the computation may be broken down into a number of smaller computations" teaches that the rearrangement of the image data is dependent on the dimensions (hardware design) of the systolic array),
wherein the second number of channels … is not greater than N ([0027]: "The computation has two parts: (i) rearrangement of the image matrix (or input feature map) A into the actuation matrix VT and (ii) computation of the matrix product P=VTK. In accordance with the present disclosure, the rearrangement is performed by a data transpose buffer and the matrix product is computed by a corresponding systolic array. It is noted that the data transpose buffer and systolic array work together and their structures are interdependent. The number of rows in the actuation matrix VT and number of kernels that can be computed in each one complete operation are determined by the dimensions of the systolic array. When the input feature map or number of kernels is larger than can be computed by the hardware, the computation may be broken down into a number of smaller computations" teaches that when the input feature map/number of kernels is larger than the dimensions of the hardware (systolic array), they can be broken down into smaller computations (e.g. rearranged into a smaller number of channels that can be used for smaller computations that fit the systolic array dimensions (i.e. < N))).
Vantrease et al., Sunkavalli et al., Huang et al., and Whatmough et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the data of the input image is rearranged based on hardware design of the systolic array, wherein the second number of channels … is not greater than N as taught by Whatmough et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. and further in view of Huang et al.
One of ordinary skill in the art would have been motivated to make this modification in order to "to perform the “dataflow” needed to rearrange the input data (and output data) in a suitable pattern such that the correct computation is performed" (Whatmough et al. [0003]).
Regarding Claim 4,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the AI engine of claim 1.
	Additionally, Sunkavalli et al. further teaches wherein the data format converter is implemented in a digital signal processor (DSP) (Fig. 8; Col. 7, lines 40-53: "FIG. 8 shows a programmable integrated circuit (IC) 600 on which the disclosed circuits and processes may be implemented … FIG. 8 illustrates programmable IC 600 that includes a large number of different programmable tiles including … digital signal processing blocks (DSPs) 606" teaches that the disclosed circuits (i.e. including the data formatting circuitry) may be implemented on the integrated circuit 600, which includes digital signal processing blocks 606 (DSP)).
	Vantrease et al., Sunkavalli et al., Huang et al., and Whatmough et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the data format converter is implemented in a digital signal processor (DSP) as taught by Sunkavalli et al. to the disclosed invention of Vantrease et al. in view of Huang et al. and further in view of Whatmough et al.
One of ordinary skill in the art would have been motivated to make this modification because the data formatting circuitry "allows the SA [systolic array] to operate at a faster clock speed ... and not have to wait for data elements to process" (Sunkavalli et al. Col. 3, lines 25-28).
Regarding Claim 8,
Vantrease et al. teaches a method of operating an artificial intelligence (AI) engine ([0017]: "Embodiments of the disclosed technologies can provide systems and methods for efficient utilization of the systolic arrays for neural network computations" teaches a method for efficient utilization of systolic array in neural network computations (e.g. for efficient operation of an AI engine using a systolic array)) including … 
… a systolic array of M by N MAC (multiply and accumulate) PEs (processing elements) having N MAC PEs on an input side of the systolic array (Fig. 6; Fig. 7; [0065]: "the computing engine 604 may include a two-dimensional array of PEs arranged in multiple rows and columns, where the rows can represent a first dimension and the columns can represent a second dimension. As used herein, the “rows” and the “columns” are interchangeable and are used to represent different dimensions of a two-dimensional array" teaches that the computing engine 604 of the apparatus 600 (AI engine) may include a systolic array of processing elements (PEs) arranged in rows and columns (e.g. M by N PEs). [0021]: "Each PE may be capable of performing concurrent arithmetic operations including additions and multiplications on the input data" teaches that the processing elements (PEs) may perform multiply and addition (i.e. multiply and accumulate (MAC)) operations), and, comprising: 
inputting data of the second number of channels to the systolic array (Fig. 7; [0069]: "In certain embodiments, two or more data elements of a same input dataset may be fed to each row using a respective interface. As shown in FIG. 7, two data elements from a first input dataset “indataset0” may be fed simultaneously to the PE 00, from a second input dataset “indataset1” may be fed to the PE 10, from a third input dataset “indataset2” may be fed to the PE 20, and from an x.sup.th input dataset “indatasetx” may be fed to the PE x0. Referring back to FIG. 5B, in one instance, the indataset0 may include data elements corresponding to the group of pixels 510, the indataset1 may include data elements corresponding to the group of pixels 512, and the indataset2 may include data elements corresponding to the group of pixels 514" teaches that the array may have a row of processing elements for receiving and processing input data elements of pixel groups (data of the second number of channels)). 
Vantrease et al. does not appear to explicitly teach … a data format converter, and arranging … data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, arranging, based on hardware design of the systolic array, … ; wherein the second number of channels is greater than the first number of channels and is not greater than N, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array.
However, Sunkavalli et al. teaches … a data format converter (Col. 2, lines 40-51: "Data formatting circuitry reads subsets of the multi-dimensional data set from the memory circuit and arranges data elements of the subsets into a plurality of data streams … A systolic array (SA) includes multiple rows and columns of multiply-and-accumulate (MAC) circuits. The SA inputs data elements of the data streams" teaches data formatting circuitry (data format converter) for rearranging data for input to a systolic array. Fig. 1; Col. 2, lines 52-55: "FIG. 1 shows and exemplary three-dimensional input data set 100. In an application, such as the processing of image data, the dimensions can be referenced as width, height, and channels" teaches that the data may be data of an input image. Fig. 8; Col. 7, lines 40-53: "FIG. 8 shows a programmable integrated circuit (IC) 600 on which the disclosed circuits and processes may be implemented … FIG. 8 illustrates programmable IC 600 that includes a large number of different programmable tiles including … digital signal processing blocks (DSPs) 606" teaches that the disclosed circuits (i.e. including the data formatting circuitry) may be implemented on the integrated circuit 600, which includes digital signal processing blocks 606 (DSP)).
Vantrease et al. and Sunkavalli et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a data format converter … as taught by Sunkavalli et al. to the disclosed invention of Vantrease et al.
One of ordinary skill in the art would have been motivated to make this modification because the data formatting circuitry "allows the SA [systolic array] to operate at a faster clock speed ... and not have to wait for data elements to process" (Sunkavalli et al. Col. 3, lines 25-28).
Vantrease et al. in view of Sunkavalli et al. does not appear to explicitly teach arranging … data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, arranging, based on hardware design of the systolic array, …; wherein the second number of channels is greater than the first number of channels and is not greater than N, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array.
However, Huang et al. teaches arranging … data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels (Col. 14, lines 3-7: "For example, the input data 250 for a neural network can include up to three input feature maps, with each input feature map representing a different channel (e.g., a red, green, and blue channel when the input data 250 is an image)" teaches a first number of input feature maps (first channels) corresponding to data from an input image, where the input feature maps represent channels based on the colors of the pixels of the image (i.e. the pixel height and width in this scenario is the height and width of the image, with there being a channel for each pixel color). Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the first number of input feature maps (first channels) can be rearranged based on different filter elements to produce more input feature maps (a second number of channels) (i.e. one first channel feature map can be rearranged into multiple second channel feature maps using different filter elements)), 
wherein the second number of channels is greater than the first number of channels … (Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the rows of input first feature maps (first channels) are rearranged into smaller feature maps (second channels) using filter elements (i.e. one second channel is a subset of a first channel, meaning there will be a greater number of second channels than first channels)), 
each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel (Col. 14, lines 20-37: "One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row. For example, a first filter element can be applied to an input feature map in row 0, and a second element form the same filter can be applied to the same input feature map in row 3. In this and other examples, it may be that the same filter element is not applied to the input feature map in the same way. For example, the first filter element may need to be applied to the first three elements of the input feature map, while the second filter element may need to be applied to the second, third, and fourth elements of the input feature map" teaches that the rows of input first feature maps (first channels) are rearranged into smaller feature maps (second channels) using filter elements (i.e. one second channel is a subset of a first channel, meaning the size of the images in the smaller feature maps have a lesser pixel height and pixel color, but also correspond to one of the colors)); 
such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array (Col. 14, lines 1-37: "For example, the input data 250 for a neural network can include up to three input feature maps, with each input feature map representing a different channel (e.g., a red, green, and blue channel when the input data 250 is an image). … In this example, only three rows of the processing engine array 210 are used to operate on the first layer, with the rest being idle. For subsequent layers of the neural network, this may not be the case, as the layers of a convolutional network tend to multiply the number of feature maps. But the low utilization of the processing engine array 210 for the first layer can cause a cumulative reduction in the overall utilization of the processing engine array 210 over the course of many inferences. … One technique for improving the utilization of the processing engine array 210 for the first layer of a neural network is to an input feature map to be input into multiple rows, with a different filter element being applied in each row" teaches that processing engine array (systolic array) utilization for convolution layer inference is improved by the technique of using the partitioned input feature maps (second channels) rather than the input feature maps (first channels)).
Vantrease et al., Sunkavalli et al., and Huang et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate arranging … data of an input image having a pixel height and a pixel width in a first number of channels corresponding to a number of colors per pixel to a second number of channels, wherein the second number of channels is greater than the first number of channels …, each having data of a lesser pixel height, a lesser pixel width, and one of the number of colors per pixel; and such that more MAC PEs are utilized in a first and second convolution layer inference in the systolic array compared to inputting data of the first number of channels to the systolic array as taught by Huang et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al.
One of ordinary skill in the art would have been motivated to make this modification to "improve the utilization of the processing engine array 210 for the first layer of a neural network" (Huang et al. Col. 14, lines 20-22).
Vantrease et al. in view of Sunkavalli et al. and further in view of Huang et al. does not appear to explicitly teach arranging, based on hardware design of the systolic array, …; wherein the second number of channels is … not greater than N.
However, Whatmough et al. teaches arranging, based on hardware design of the systolic array, … ([0027]: "The computation has two parts: (i) rearrangement of the image matrix (or input feature map) A into the actuation matrix VT and (ii) computation of the matrix product P=VTK. In accordance with the present disclosure, the rearrangement is performed by a data transpose buffer and the matrix product is computed by a corresponding systolic array. It is noted that the data transpose buffer and systolic array work together and their structures are interdependent. The number of rows in the actuation matrix VT and number of kernels that can be computed in each one complete operation are determined by the dimensions of the systolic array. When the input feature map or number of kernels is larger than can be computed by the hardware, the computation may be broken down into a number of smaller computations" teaches that the rearrangement of the image data is dependent on the dimensions (hardware design) of the systolic array); 
wherein the second number of channels is … not greater than N ([0027]: "The computation has two parts: (i) rearrangement of the image matrix (or input feature map) A into the actuation matrix VT and (ii) computation of the matrix product P=VTK. In accordance with the present disclosure, the rearrangement is performed by a data transpose buffer and the matrix product is computed by a corresponding systolic array. It is noted that the data transpose buffer and systolic array work together and their structures are interdependent. The number of rows in the actuation matrix VT and number of kernels that can be computed in each one complete operation are determined by the dimensions of the systolic array. When the input feature map or number of kernels is larger than can be computed by the hardware, the computation may be broken down into a number of smaller computations" teaches that when the input feature map/number of kernels is larger than the dimensions of the hardware (systolic array), they can be broken down into smaller computations (e.g. rearranged into a smaller number of channels that can be used for smaller computations that fit the systolic array dimensions (i.e. < N))).
Vantrease et al., Sunkavalli et al., Huang et al., and Whatmough et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate arranging, based on hardware design of the systolic array, …; wherein the second number of channels is … not greater than N as taught by Whatmough et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. and further in view of Huang et al.
One of ordinary skill in the art would have been motivated to make this modification in order to "to perform the “dataflow” needed to rearrange the input data (and output data) in a suitable pattern such that the correct computation is performed" (Whatmough et al. [0003]).
Regarding Claim 11,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. ang further in view of Whatmough et al. teaches the method of claim 8.
	Additionally, Sunkavalli et al. further teaches wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a digital signal processor (DSP) (Fig. 8; Col. 7, lines 40-53: "FIG. 8 shows a programmable integrated circuit (IC) 600 on which the disclosed circuits and processes may be implemented … FIG. 8 illustrates programmable IC 600 that includes a large number of different programmable tiles including … digital signal processing blocks (DSPs) 606" teaches that the disclosed circuits (i.e. including the data formatting circuitry) may be implemented on the integrated circuit 600, which includes digital signal processing blocks 606 (DSP)).
Vantrease et al., Sunkavalli et al., Huang et al., and Whatmough et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a digital signal processor (DSP) as taught by Sunkavalli et al. to the disclosed invention of Vantrease et al. in view of Huang et al. and further in view of Whatmough et al.
One of ordinary skill in the art would have been motivated to make this modification because the data formatting circuitry "allows the SA [systolic array] to operate at a faster clock speed ... and not have to wait for data elements to process" (Sunkavalli et al. Col. 3, lines 25-28).
Regarding Claim 18,
Vantrease et al. in view of Huang et al. and further in view of Whatmough et al. teaches the computer-readable medium of claim 15.
	Vantrease et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a digital signal processor (DSP).
However Sunkavalli et al. teaches wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a digital signal processor (DSP) (Fig. 8; Col. 7, lines 40-53: "FIG. 8 shows a programmable integrated circuit (IC) 600 on which the disclosed circuits and processes may be implemented … FIG. 8 illustrates programmable IC 600 that includes a large number of different programmable tiles including … digital signal processing blocks (DSPs) 606" teaches that the disclosed circuits (i.e. including the data formatting circuitry) may be implemented on the integrated circuit 600, which includes digital signal processing blocks 606 (DSP)).
Vantrease et al., Sunkavalli et al., Huang et al., and Whatmough et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a digital signal processor (DSP) as taught by Sunkavalli et al. to the disclosed invention of Vantrease et al. in view of Huang et al. and further in view of Whatmough et al.
One of ordinary skill in the art would have been motivated to make this modification because the data formatting circuitry "allows the SA [systolic array] to operate at a faster clock speed ... and not have to wait for data elements to process" (Sunkavalli et al. Col. 3, lines 25-28).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Huang et al. (US 10,831,693 B1) in view of Whatmough et al. (US 2019/0311243 A1) and further in view of Rankawat et al. (US 2019/0286153 A1).
Regarding Claim 19,
Vantrease et al. in view of Huang et al. and further in view of Whatmough et al. teaches the computer-readable medium of claim 15.
	Vantrease et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a reduced instruction set computer (RISC).
	However, Rankawat et al. teaches wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a reduced instruction set computer (RISC) ([0044]: "A pre-processing image pipeline may be employed by the sensor data pre-processor to process a raw image(s) acquired by a sensor(s) and included in the sensor data 102 to produce the pre-processed sensor data which may represent an input image(s) to the input layer(s) (e.g., feature extractor layer(s) 126 of FIG. 1B) of the machine learning model(s) 104. An example of a suitable pre-processing image pipeline may use a raw RCCB Bayer (e.g., 1-channel) type of image from the sensor and convert that image to an RCB (e.g., 3-channel) planar image" teaches a data pre-processor (data format converter) for converting (rearranging) raw (input) image data. [0273]: "The CPU(s) 806 may be configured to execute the computer-readable instructions to control one or more components of the computing device 800 to perform one or more of the methods and/or processes described herein … The CPU(s) 806 may include any type of processor, and may include different types of processors depending on the type of computing device 800 implemented … For example, depending on the type of computing device 800, the processor may be an ARM processor implemented using Reduced Instruction Set Computing (RISC)" teaches that the processors of the computing system (i.e. including the pre-processor) may be implemented by a RISC).
	Vantrease et al., Huang et al., Whatmough et al., and Rankawat et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a reduced instruction set computer (RISC) as taught by Rankawat et al. to the disclosed invention of Vantrease et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification "to maximize training and/or inference performance of the machine learning model" (Rankawat et al. [0043]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Huang et al. (US 10,831,693 B1) in view of Whatmough et al. (US 2019/0311243 A1) and further in view of Liu et al. (US 2021/0233214 A1).
Regarding Claim 20,
Vantrease et al. in view of Huang et al. and further in view of Whatmough et al. teaches the computer-readable medium of claim 15.
	Vantrease et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein the arranging the data of the input image to the second number of channels comprises arranging each channel of the second number of channels to have a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image.
	However, Liu et al. teaches wherein the arranging the data of the input image to the second number of channels comprises arranging each channel of the second number of channels to have a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image (Fig. 6; [0053]: "FIG. 6 is a schematic diagram illustrating a working principle of a respective one of DeMux units in some embodiments according to the present disclosure. Referring to FIG. 6, in some embodiments, the respective input image has a spatial scale (width×height) of 4*4, subsequent to inputting the respective input image into the DeMux unit, four divided images having a spatial scale of 2*2 is output. Optionally, the pixels of the respective input image are distributed to the four divided images" teaches that arranging the input image comprises partitioning the image into small second images (channels) where pairs of pixels that are adjacent in the smaller image (channel) are not adjacent in the input image (i.e. in Fig. 6, pixels a11 and a12 are adjacent in the first smaller image (channel) but are not adjacent in the input image)).
	Vantrease et al., Huang et al., Whatmough et al., and Liu et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the arranging the data of the input image to the second number of channels comprises arranging each channel of the second number of channels to have a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of but not adjacent in the input image as taught by Liu et al. to the disclosed invention of Vantrease et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification to "decrease the scale of the input image" without "result[ing] in any information loss" (Liu et al. [0054]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Sunkavalli et al. (US 11,194,490 B1) in view of Huang et al. (US 10,831,693 B1) in view of Whatmough et al. (US 2019/0311243 A1) and further in view of Rankawat et al. (US 2019/0286153 A1).
Regarding Claim 5,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the AI engine of claim 1.
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein the data format converter is implemented in a reduced instruction set computer (RISC).
However, Rankawat et al. teaches wherein the data format converter is implemented in a reduced instruction set computer (RISC) ([0044]: "A pre-processing image pipeline may be employed by the sensor data pre-processor to process a raw image(s) acquired by a sensor(s) and included in the sensor data 102 to produce the pre-processed sensor data which may represent an input image(s) to the input layer(s) (e.g., feature extractor layer(s) 126 of FIG. 1B) of the machine learning model(s) 104. An example of a suitable pre-processing image pipeline may use a raw RCCB Bayer (e.g., 1-channel) type of image from the sensor and convert that image to an RCB (e.g., 3-channel) planar image" teaches a data pre-processor (data format converter) for converting (rearranging) raw (input) image data. [0273]: "The CPU(s) 806 may be configured to execute the computer-readable instructions to control one or more components of the computing device 800 to perform one or more of the methods and/or processes described herein … The CPU(s) 806 may include any type of processor, and may include different types of processors depending on the type of computing device 800 implemented … For example, depending on the type of computing device 800, the processor may be an ARM processor implemented using Reduced Instruction Set Computing (RISC)" teaches that the processors of the computing system (i.e. including the pre-processor) may be implemented by a RISC).
	Vantrease et al., Sunkavalli et al., Huang et al., Whatmough et al., and Rankawat et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the data format converter is implemented in a reduced instruction set computer (RISC) as taught by Rankawat et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification "to maximize training and/or inference performance of the machine learning model" (Rankawat et al. [0043]).
Regarding Claim 12,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the method of claim 8.
	Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a reduced instruction set computer (RISC).
	However, Rankawat et al. teaches wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a reduced instruction set computer (RISC) ([0044]: "A pre-processing image pipeline may be employed by the sensor data pre-processor to process a raw image(s) acquired by a sensor(s) and included in the sensor data 102 to produce the pre-processed sensor data which may represent an input image(s) to the input layer(s) (e.g., feature extractor layer(s) 126 of FIG. 1B) of the machine learning model(s) 104. An example of a suitable pre-processing image pipeline may use a raw RCCB Bayer (e.g., 1-channel) type of image from the sensor and convert that image to an RCB (e.g., 3-channel) planar image" teaches a data pre-processor (data format converter) for converting (rearranging) raw (input) image data. [0273]: "The CPU(s) 806 may be configured to execute the computer-readable instructions to control one or more components of the computing device 800 to perform one or more of the methods and/or processes described herein … The CPU(s) 806 may include any type of processor, and may include different types of processors depending on the type of computing device 800 implemented … For example, depending on the type of computing device 800, the processor may be an ARM processor implemented using Reduced Instruction Set Computing (RISC)" teaches that the processors of the computing system (i.e. including the pre-processor) may be implemented by a RISC).
	Vantrease et al., Sunkavalli et al., Huang et al., Whatmough et al., and Rankawat et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the arranging the data of the input image to the second number of channels comprises arranging the data through a data format converter implemented in a reduced instruction set computer (RISC) as taught by Rankawat et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification "to maximize training and/or inference performance of the machine learning model" (Rankawat et al. [0043]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Sunkavalli et al. (US 11,194,490 B1) in view of Huang et al. (US 10,831,693 B1) in view of Whatmough et al. (US 2019/0311243 A1) and further in view of Teng et al. (US 2019/0114534 A1).
Regarding Claim 6,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the AI engine of claim 1.
Additionally, Vantrease et al. further teaches further comprising: a neural net core (Fig. 6; [0054]: "The apparatus 600 may include a neural network processor 602 coupled to memory 614, a host interface 616, and a direct memory access (DMA) controller 618 via an interconnect 620. The neural network processor 602 may include a computing engine 604" teaches that the apparatus 600 (AI engine) includes a neural network processor (neural net core) comprising a computing engine 604), 
having the systolic array of M by N MAC PEs implemented as an N by N MAC PE array … (Fig. 6; Fig. 7; [0065]: "the computing engine 604 may include a two-dimensional array of PEs arranged in multiple rows and columns, where the rows can represent a first dimension and the columns can represent a second dimension. As used herein, the “rows” and the “columns” are interchangeable and are used to represent different dimensions of a two-dimensional array" teaches that the computing engine 604 of the apparatus 600 (AI engine) may include a systolic array of processing elements (PEs) arranged in rows and columns (e.g. M by N PEs). Fig. 7; [0066]: "Each row of the array may include “x” number of PEs and each column of the array may include “y” number of PEs. For example, “x” and “y” may be 16, 32, 64, 128 or any suitable positive integer" teaches that the systolic array may comprise 16x16, 32x32, 64x64, or 128x128 PEs in the array (e.g. the array may have N by N PEs)), and 
an accumulator coupled to an output side of the N by N MAC PE array (Fig. 6; [0062]: “the output buffer 610 may include adders to accumulate the partial sums generated for different sets of filters (e.g., M) and input data sets (e.g., C)” teaches that the output buffer 610 (accumulator) is coupled to the output of the computing engine 604 (MAC PE array) and may perform accumulation operations. Fig. 6; further teaches that the activation engine 612 is coupled to the output of the buffer 610 (accumulator)). 
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach … with the data format converter implemented as a data transform module coupled to an input side of the N by N MAC PE array; a scaling module coupled to an output of the accumulator; an activation module coupled to an output of the scaling module; and a pooling module coupled to an output of the activation module.
However, Teng et al. teaches … with the data format converter implemented as a data transform module coupled to an input side of the N by N MAC PE array (Fig. 5; [0053]-[0054]: "The neural network accelerator 238 includes configuration registers 408, dispatching and addressing logic circuitry 502 (that implement the read and write controls of FIG. 3), formatter circuit 344, convolution or matrix multiplier circuitry 362, rectifier liner unit (ReLU) and scaling circuit 364, and pooling circuitry 366 … The formatter circuit 344 translates input data from a format provided by the ML framework to a format suitable for the convolution or matrix multiplier circuit 362" teaches that a neural network accelerator 238 (neural net core) includes a formatter circuit 344 (data transform module) that is coupled to a multiplier array 362 (systolic MAC array)); 
a scaling module coupled to an output of the accumulator (Fig. 5; [0054]: "ReLU circuit 364 implements an activation function and a scaling function for the neural network" teaches that the activation engine (circuit 364) may comprise both a scaling module and an activation (RELU) module. [0043]: " The ReLU-scaler 364 … can scale the output of the matrix multiplier array 362" teaches that the RELU-scaler 364 can scale the outputs of the array, meaning that the scaling module occurs before the activation module (i.e. the scaling module is coupled to the buffer (accumulator))); 
an activation module coupled to an output of the scaling module (Fig. 5; [0054]: "ReLU circuit 364 implements an activation function and a scaling function for the neural network" teaches that the activation engine (circuit 364) may comprise both a scaling module and an activation (RELU) module. Fig. 5; [0043]: "The ReLU-scaler 364 … can scale the output of the matrix multiplier array 362" teaches that the RELU-scaler 364 can scale the outputs of the array, meaning that the scaling module occurs before the activation module, so the activation module is coupled to the scaling output); and 
a pooling module coupled to an output of the activation module (Fig. 5; teaches that the pooling circuit 366 (pooling module) is coupled to the output of the RELU and scaling module (activation module)).
	Vantrease et al., Sunkavalli et al., Huang et al., Whatmough et al., and Teng et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate … with the data format converter implemented as a data transform module coupled to an input side of the N by N MAC PE array; a scaling module coupled to an output of the accumulator; an activation module coupled to an output of the scaling module; and a pooling module coupled to an output of the activation module as taught by Teng et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification because "The disclosed methods and systems nearly eliminate idling by the neural network accelerator and provide a user configurable parameter to balance workloads between the host and the neural network accelerator and improve performance" (Teng et al. [0025]).
Regarding Claim 13,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the method of claim 8.
Additionally, Vantrease et al. further teaches wherein: the neural net core has the systolic array of M by N MAC PEs implemented as an N by N MAC PE array (Fig. 6; [0054]: "The apparatus 600 may include a neural network processor 602 coupled to memory 614, a host interface 616, and a direct memory access (DMA) controller 618 via an interconnect 620. The neural network processor 602 may include a computing engine 604" teaches that the apparatus 600 (AI engine) includes a neural network processor (neural net core) comprising a computing engine 604. Fig. 6; Fig. 7; [0065]: "the computing engine 604 may include a two-dimensional array of PEs arranged in multiple rows and columns, where the rows can represent a first dimension and the columns can represent a second dimension. As used herein, the “rows” and the “columns” are interchangeable and are used to represent different dimensions of a two-dimensional array" teaches that the computing engine 604 of the apparatus 600 (AI engine) may include a systolic array of processing elements (PEs) arranged in rows and columns (e.g. M by N PEs). Fig. 7; [0066]: "Each row of the array may include “x” number of PEs and each column of the array may include “y” number of PEs. For example, “x” and “y” may be 16, 32, 64, 128 or any suitable positive integer" teaches that the systolic array may comprise 16x16, 32x32, 64x64, or 128x128 PEs in the array (e.g. the array may have N by N PEs)), and 
an accumulator coupled to an output side of the N by N MAC PE array (Fig. 6; [0062]: “the output buffer 610 may include adders to accumulate the partial sums generated for different sets of filters (e.g., M) and input data sets (e.g., C)” teaches that the output buffer 610 (accumulator) is coupled to the output of the computing engine 604 (MAC PE array) and may perform accumulation operations); and 
the method further comprises sending an output of the accumulator through … an activation module … (Fig. 6; teaches that the activation engine 612 is coupled to the output of the buffer 610 (accumulator)).
	Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach the arranging the data of the input image to the second number of channels is through a data format converter implemented as a data transform module in a neural net core; with the data transform module coupled to an input side of the N by N MAC PE array; the method further comprises sending an output of the accumulator through a scaling module … and a pooling module.
	However, Teng et al. teaches the arranging the data of the input image to the second number of channels is through a data format converter implemented as a data transform module in a neural net core (Fig. 5; [0053]-[0054]: "The neural network accelerator 238 includes configuration registers 408, dispatching and addressing logic circuitry 502 (that implement the read and write controls of FIG. 3), formatter circuit 344, convolution or matrix multiplier circuitry 362, rectifier liner unit (ReLU) and scaling circuit 364, and pooling circuitry 366 … The formatter circuit 344 translates input data from a format provided by the ML framework to a format suitable for the convolution or matrix multiplier circuit 362" teaches that a neural network accelerator 238 (neural net core) includes a formatter circuit 344 (data transform module)); 
with the data transform module coupled to an input side of the N by N MAC PE array (Fig. 5; [0053]-[0054]: " The neural network accelerator 238 includes configuration registers 408, dispatching and addressing logic circuitry 502 (that implement the read and write controls of FIG. 3), formatter circuit 344, convolution or matrix multiplier circuitry 362, rectifier liner unit (ReLU) and scaling circuit 364, and pooling circuitry 366 … The formatter circuit 344 translates input data from a format provided by the ML framework to a format suitable for the convolution or matrix multiplier circuit 362 … The convolution or matrix multiplier circuitry 362 performs matrix multiplication between the input data" teaches that a neural network accelerator 238 (neural net core) includes a formatter circuit 344 (data transform module) that is coupled to a multiplier array 362 (systolic MAC array)); 
the method further comprises sending an output of the accumulator through a scaling module … and a pooling module (Fig. 5; [0054]: "ReLU circuit 364 implements an activation function and a scaling function for the neural network" teaches that the activation engine (circuit 364) may comprise both a scaling module and an activation (RELU) module. Fig. 5; teaches that the pooling circuit 366 (pooling module) is coupled to the output of the RELU and scaling module 364 (activation module)).
	Vantrease et al., Sunkavalli et al., Huang et al., Whatmough et al., and Teng et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arranging the data of the input image to the second number of channels is through a data format converter implemented as a data transform module in a neural net core; with the data transform module coupled to an input side of the N by N MAC PE array; the method further comprises sending an output of the accumulator through a scaling module … and a pooling module as taught by Teng et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification because "The disclosed methods and systems nearly eliminate idling by the neural network accelerator and provide a user configurable parameter to balance workloads between the host and the neural network accelerator and improve performance" (Teng et al. [0025]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0236049 A1) in view of Sunkavalli et al. (US 11,194,490 B1) in view of Huang et al. (US 10,831,693 B1) in view of Whatmough et al. (US 2019/0311243 A1) and further in view of Liu et al. (US 2021/0233214 A1).
Regarding Claim 7,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the AI engine of claim 1.
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein each channel of the second number of channels comprises a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image.
However, Liu et al. teaches wherein each channel of the second number of channels comprises a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image (Fig. 6; [0053]: "FIG. 6 is a schematic diagram illustrating a working principle of a respective one of DeMux units in some embodiments according to the present disclosure. Referring to FIG. 6, in some embodiments, the respective input image has a spatial scale (width×height) of 4*4, subsequent to inputting the respective input image into the DeMux unit, four divided images having a spatial scale of 2*2 is output. Optionally, the pixels of the respective input image are distributed to the four divided images" teaches that arranging the input image comprises partitioning the image into small second images (channels) where pairs of pixels that are adjacent in the smaller image (channel) are not adjacent in the input image (i.e. in Fig. 6, pixels a11 and a12 are adjacent in the first smaller image (channel) but are not adjacent in the input image)).
	Vantrease et al., Sunkavalli et al., Huang et al., Whatmough et al., and Liu et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each channel of the second number of channels comprises a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image as taught by Liu et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification to "decrease the scale of the input image" without "result[ing] in any information loss" (Liu et al. [0054]).
Regarding Claim 14,
Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. teaches the method of claim 8.
	Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al. does not appear to explicitly teach wherein the arranging the data of the input image to the second number of channels comprises arranging each channel of the second number of channels to have a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image.
	However, Liu et al. teaches wherein the arranging the data of the input image to the second number of channels comprises arranging each channel of the second number of channels to have a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image (Fig. 6; [0053]: "FIG. 6 is a schematic diagram illustrating a working principle of a respective one of DeMux units in some embodiments according to the present disclosure. Referring to FIG. 6, in some embodiments, the respective input image has a spatial scale (width×height) of 4*4, subsequent to inputting the respective input image into the DeMux unit, four divided images having a spatial scale of 2*2 is output. Optionally, the pixels of the respective input image are distributed to the four divided images" teaches that arranging the input image comprises partitioning the image into small second images (channels) where pairs of pixels that are adjacent in the smaller image (channel) are not adjacent in the input image (i.e. in Fig. 6, pixels a11 and a12 are adjacent in the first smaller image (channel) but are not adjacent in the input image)).
	Vantrease et al., Sunkavalli et al., Huang et al., Whatmough et al., and Liu et al. are analogous to the claimed invention because they are directed to image processing in a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the arranging the data of the input image to the second number of channels comprises arranging each channel of the second number of channels to have a plurality of pairs of pixels each comprising a first pixel and a second pixel that are adjacent in the each channel of the second number of channels but not adjacent in the input image as taught by Liu et al. to the disclosed invention of Vantrease et al. in view of Sunkavalli et al. in view of Huang et al. and further in view of Whatmough et al.
	One of ordinary skill in the art would have been motivated to make this modification to "decrease the scale of the input image" without "result[ing] in any information loss" (Liu et al. [0054]).


Allowable Subject Matter
Claims 2, 3, 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections and in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 11/03/2022, with respect to the objection(s) of claims 1-20 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  However, upon further consideration, a new ground(s) of objection is made for claims 1-20 in view of the claim amendments filed 11/03/2022. Please see the current objection for more details.

Applicant’s arguments with respect to the 35 U.S.C. 103 obviousness rejection to claims 1, 4-8, 11-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125